Smith, C. J.,
delivered the opinion of the court.
The interpleader provided for in section 772 of the 'Code of 1906 is merely a substitute for an original bill of *289interpleader in equity and is governed by the same rules, one of which is that:
“In order to sustain a bill of interpleader, the complainant must be a naked trustee of property for which there are two or more claimants, to either of whom he is ready to deliver it; but, unwilling to decide which is rightful owner, he devolves the decision on the court.” Snodgrass v. Butler, 54 Miss. 45.
When appellants invoked the provisions of this section, they thereby admitted liability on the note, and that the money sought to be recovered was due either to appellee •or to the Tishomingo Savings Institution, and agreed to pay it to which ever of these parties the court should ■direct. That the Tishomingo Savings Institution failed to appear and propound a claim to the money was of no concern to appellants, and therefore the court committed no error in declining to permit appellants to plead further, and in directing them to pay the money over to appellee.

Affirmed.